Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  The semi-colon (;) at the end of line 2 should be replaced with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the outer wall body" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 12 recites the limitation "the inner wall body" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weed (1,051,472). Figures 1-4 of Weed show a traction device having all of the features as set forth in the above claims.
	Per claims 1, 10, and 12, Weed shows a plurality of anti-skids 2, inner and outer chains 4, and inner and outer fasteners (unlabeled but shown roughly at the 6 o’clock position of Figure 2). Each anti-skid 2 is formed of a cross body with inner and outer shoulder bodies 5 on opposite sides thereof. The inner and outer chains 4 are externally engaged with the inner and outer shoulder bodies 5 (through inner and outer wall bodies 3). The inner and outer fasteners are terminally connected to a first end of the inner and outer chains 4, respectively.
	Per claims 3 and 6, the inner and outer shoulder bodies 5 are angularly connected to the cross body of the anti-skid 2.
	Per claim 9, the inner and outer fasteners each include first and second fastener sections, with the first fastener sections attached to a first end of the inner and outer chains 4, respectively. The second fastener sections of the inner and outer fasteners are connected to the second end of the inner and outer chains 4, respectively.
	Per claims 11-13, the inner and outer wall bodies 3 both include a wall plate with first 7 and second 8 wall tabs on opposing sides of the wall plate.

Allowable Subject Matter
Claims 2, 4-5, and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show traction devices. For example, James (2,433,367) shows a traction device meeting the limitations of one or more of the pending claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617